Name: Council Regulation (EEC) No 1126/78 of 22 May 1978 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  agricultural policy
 Date Published: nan

 30. 5 . 78 Official Journal of the European Communities No L 142/23 COUNCIL REGULATION (EEC) No 1126/78 of 22 May 1978 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 9 ( 1 ) of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), is hereby amended to read as follows : ' 1 . A production refund may be granted for broken rice used : (a) in the manufacture of starch; (b) by the brewing industry for the production of beer. However, the production refund for products in ­ tended for the brewing of beer may be granted until the end of the 1978/79 marketing year only.' Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( 1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Regulation (EEC) No 1125/78 of 22 May 1978 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals (3 ) enables inter alia a production refund to be granted for maize used for the manufacture of groats and meal used in the brewing industry; Whereas such a production refund should also be avail ­ able for broken rice used by the brewing industry for the production of beer, thereby according it the same advantages as starch and maize groats and meal ; whereas this also involves laying down the same period during which this refund may be granted as that laid down for starch and for maize groats and meal used in brewing, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 19 October 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1978 . For the Council The President K. HEINESEN ( x) OJ No C 63 , 13 . 3 . 1978 , p. 48 . (2) OJ No C 101 , 26. 4 . 1978 , p. 19. (3 ) See page 21 of this Official Journal . (4) OJ No L 166, 25 . 6 . 1976, p. 1 .